Citation Nr: 0808980	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-06 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals 
of a laceration of the left middle finger.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan 

INTRODUCTION

The veteran, who is the appellant, had active service from 
June 1980 to January 1981.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of rating decision, dated in July 2004, of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

In February 2008, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The residuals of the laceration are currently rated 10 
percent under 38 C.F.R. § 4.118, Diagnostic Code 7804 for a 
scar. 

In rating a disability, all potentially applicable Diagnostic 
Codes must be considered, but care must be taken not to 
evaluate the same manifestations of the disability under more 
than one applicable code, which would constitute pyramiding, 
which is to be avoided.  38 C.F.R. § 4.14. 

Where, however, separate and distinct manifestations have 
arisen from the same injury, a separate disability rating may 
be assigned where none of the symptomatology of the 
conditions overlaps.  Esteban v. Brown, 6 Vet. App. 259 
(1994).  



In this case, there is a question of whether there is 
limitation of motion apart from a painful scar to warrant a 
separate rating.  As the evidence of record is insufficient 
to decide the claim, under the duty to assist further 
evidentiary development is needed.  Accordingly, the case is 
REMANDED for the following action:

1. Ensure VCAA compliance with Vazquez-
Flores v. Peake, No. 05-355 (U.S. Vet. 
App. Jan. 30, 2008).

2. Schedule the veteran for a VA 
examination to determine the current 
degree of impairment of the 
service-connected finger disability.  The 
claims folder should be made available to 
the examiner.  The examiner is asked 
whether or not there is a gap of one inch 
(2.5 cm.) or more between the fingertip 
and the proximal transverse crease of the 
palm with the finger flexed to the extent 
possible, or extension limited by more 
than 30 degrees, which is due to the 
residuals of the laceration.  Also, the 
examiner is asked to express an opinion 
as to whether the disability is 
equivalent to amputation of the finger 
without metacarpal resection at the 
proximal interphalangeal joint or 
proximal thereto.

3. After the development requested 
above has been completed, adjudicate 
the claim.  If the benefit sought 
remains denied, furnished the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

